EXHIBIT 11.1 CPI Corp. Computation of Per Common Share Income (Loss) - Diluted (Unaudited) in thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 24, 2010 July 25, 2009 July 24, 2010 July 25, 2009 Diluted: Net income (loss) applicable to common shares $ ) $ ) $ $ ) Shares: Weighted average number of common shares outstanding Dilutive effect of exercise of certain stock options - * - ** - *** Less: Treasury stock - weighted average ) Weighted average number of common and common equivalent shares outstanding Net income (loss) per common and common equivalent shares $ ) $ ) $ $ ) * The effect of stock options in the amount of 103,016 shares was not considered as the effect is antidilutive. ** The effect of stock options in the amount of 35,895 shares was not considered as the effect is antidilutive. *** The effect of stock options in the amount of 17,948 shares was not considered as the effect is antidilutive.
